 



Exhibit 10.17

      (WOODWARD LOGO) [d49433d4943300.gif]   Woodward Governor Company
1000 East Drake Road
P.O. Box 1519
Fort Collins, CO 80522-1519 USA
Tel: 970-482-5811
Fax: 970-498-3058

     
Date:
  April 11, 2005
 
   
To:
  Dennis Benning
 
  Vice President, Fluid Systems and Controls CoE
 
   
From:
  Tom Gendron
 
  President and Chief Operating Officer
 
   
Subject:
  Job Offer Clarification and Revision

Dear Dennis,
The purpose of this letter is to clarify and revise one provision of your offer
letter dated May 22, 2002 (later revised on May 29, 2002). On page 2, a Special
Relocation Benefit was authorized, which provided the following:
     The company will authorize full relocation for you and your wife consistent
with our relocation policy for a return move to Rockford, IL. If you decide to
exercise this benefit, the move must be completed within 1 year of your
retirement date from Woodward.
After consideration, your return move does not need to be limited to Rockford,
IL following your retirement date. As a result, the above provision will be
modified and serve as an addendum to your May 2002 original offer letter:
     The company will authorize full relocation for you and your wife consistent
with our relocation policy for a return move to anywhere within the United
States. If you decide to exercise this benefit, the move must be completed
within 1 year of your retirement date from Woodward.
All other provisions of the offer letter remain unchanged. Dennis, hopefully
this will give you some additional flexibility when you decide to retire. If you
have any questions or need clarification, please contact me.
Sincerely,
-s- Tom Gendron [d49433d4943302.gif]
Tom Gendron
Cc: Steve Meyer/Personnel File

